         Case 1:18-cr-00123-SPW Document 171 Filed 05/06/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                     CR 18-123-BLG-SPW-l
                       Plaintiff,

  vs.                                                 FORFEITURE VERDICT
                                                       AND ORDER
 NICHOLAS JOHN MONTANO,

                       Defendant.


        The Criminal Forfeiture, 21 USC §§853(a)(l) and (2), having been tried to

the Court:


        The Court finds by a preponderance of the evidence that the property

described as a sum of money equal to $4,720.00 in United States currency was

NOT property constituting or derived from any proceeds the defendant obtained,

either directly or indirectly, as a result of the offenses set out in the indictment.

        IT IS HEREBY ORDERED that the sum of $3,920.00 be returned to the

defendant, Nicolas John Montano. The remaining $800.00 shall be returned to

Trystan White or as otherwise provided by law.

        DATED this             of May, 2021.


                                                ;USAN p. WATTERS
                                             U.S. DISTRICT JUDGE

                                            1
